Case: 20-50155     Document: 00515994816          Page: 1     Date Filed: 08/24/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 25, 2021
                                   No. 20-50155                           Lyle W. Cayce
                                                                               Clerk

   Albert Sidney Johnston Chapter, Chapter No. 2060,
   United Daughters of the Confederacy; Robin Terrazas,
   President; Jean Carol Lane, First Vice President,

                                                            Plaintiffs—Appellants,

                                      versus

   City of San Antonio,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:17-CV-1072


   Before Smith, Clement, and Oldham, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          Three events shaped this lawsuit’s genesis. First, in 1899, the Barnard
   E. Bee chapter of the United Daughters of the Confederacy erected a
   monument of a Confederate soldier in a San Antonio Park, also placing a time
   capsule beneath the statue. In 1932, the Albert Sidney Johnston chapter of
   the United Daughters of the Confederacy formed, and that chapter
   functionally took the place of the Bee chapter when the Bee chapter dissolved
Case: 20-50155      Document: 00515994816            Page: 2    Date Filed: 08/24/2021




                                      No. 20-50155


   in 1972. Finally, just over a century after the monument was erected, the City
   of San Antonio removed both the monument and time capsule.
          The ASJ chapter sued the City, claiming violations of the First and
   Fourteenth Amendments. Finding the ASJ chapter had no property right in
   the monument, time capsule, or land at the center of the park, the district
   court dismissed the lawsuit for lack of standing. Upon de novo review,
   Physician Hosps. of Am. v. Sebelius, 691 F.3d 649, 652 (5th Cir. 2012), we reach
   the same conclusion and affirm.
          In recent years, courts across the country have seen similar challenges
   involving Confederate statues. Our circuit is not an exception. See, e.g.,
   Monumental Task Comm., Inc. v. Chao, 678 F. App’x 250, 252 (5th Cir. 2017)
   (mem.). In fact, we have seen a previous challenge involving this very
   monument. See McMahon v. Fenves, 946 F.3d 266 (5th Cir. 2020) (Clement,
   J.), cert. denied, 141 S. Ct. 363 (2020).          In McMahon, another First
   Amendment case, this court made clear that “agreeing with speech” and
   “authoring speech” are distinct. Id. at 272. Accordingly, because the
   plaintiffs “merely agree[d] with the ideas that they [felt the] monuments
   express[ed] and sued in hopes of keeping them on display,” we affirmed the
   district court’s dismissal for lack of standing. Id. We noted that the plaintiffs
   sought only “to ‘vindicate their own value preferences,’ not to redress a First
   Amendment injury particular to them.” Id. (quoting Sierra Club v. Morton,
   405 U.S. 727, 740 (1972)).
          Aware of our recent decision, the ASJ chapter attempts to distinguish
   its case from McMahon by presenting us with reasons it had a right to go upon
   the land at the center of the San Antonio park. Citing an 1899 document, 1



          1The parties dispute the characterization of this document, whether it is an
   ordinance or City Council’s meeting minutes. Its characterization is immaterial




                                           2
Case: 20-50155      Document: 00515994816           Page: 3    Date Filed: 08/24/2021




                                     No. 20-50155


   the ASJ chapter contends that the City of San Antonio conveyed a property
   interest or privilege to use the land to the ASJ chapter. But, the difficulty for
   the ASJ chapter is twofold. Not only is its theory unpersuasive and incorrect,
   but also—even if there had been a transfer of some right to the land—the ASJ
   chapter was not the recipient of any such conveyance.
          The ASJ chapter would have us believe that it possesses an easement
   or license to use the land. But, the land was generally inalienable and
   unassignable. See Zachry v. City of San Antonio, 305 S.W.2d 558, 562 (Tex.
   1957) (“[A] municipal corporation has no power to sell or convey land
   dedicated as a park[.]” (citation omitted)); see also Drye v. Eagle Rock Ranch,
   Inc., 364 S.W.2d 196, 203, 207 (Tex. 1962) (“[O]rdinarily, easements in gross
   are not transferable or assignable.” (citation omitted)). And, the parties have
   not pointed us to any facts supporting an exception to these rules. See, e.g.,
   Farmer’s Marine Copper Works, Inc. v. City of Galveston, 757 S.W.2d 148, 151
   (Tex. App.—Houston [1st Dist.] 1988, no writ.) (“[T]he parties may create
   an assignable easement in gross through an express assignment provision.”
   (citation omitted)).
          Furthermore, any permission to use the land was limited.              See
   Thompson v. Clayton, 346 S.W.3d 650, 655 (Tex. App.—El Paso 2009, no
   pet.) (“A license in real estate is revocable at will.” (citing Drye, 364 S.W.2d
   at 203)); cf. State v. Travis County, 21 S.W. 1029, 1031 (Tex. 1893) (explaining
   that, where the state of Texas did not make a general or unqualified
   dedication to the public, it conveyed to Travis County only a privilege to use
   the land). Any privilege to use the land would have expired with the
   placement of the monument and time capsule in the park. See ROA.2185



   because it does not alter the conclusion that the ASJ chapter does not have a
   property interest in the land at the center of the park.




                                          3
Case: 20-50155      Document: 00515994816           Page: 4     Date Filed: 08/24/2021




                                     No. 20-50155


   (“Petition of the Daughters of the Confederacy for permission to erect a
   monument in Travis Park” (emphasis added)).
          Even assuming arguendo that the 1899 document created an easement
   or irrevocable license, however, it transferred only to the Bee chapter and
   terminated with its dissolution in 1972. The ASJ chapter did not produce a
   single writing demonstrating that the Bee chapter transferred the alleged
   property interest. See Thompson, 346 S.W.3d at 654 (explaining that the
   creation and transfer of an easement is “subject to the statute of frauds”).
   And—if any entity relied on the 1899 document—that entity was the Bee
   chapter, not the ASJ chapter. See id. at 655 (explaining that there may be
   exceptions to the general rule that licenses are revocable, such as “where the
   licensee has been induced to expend a considerable amount of money or labor
   in reliance on the subsistence of his license”). Thus, the ASJ chapter does
   not possess an easement or a license to the land; accordingly, McMahon
   forecloses the First Amendment claim.
          For the same reason, the ASJ chapter’s Fourteenth Amendment
   challenge crumbles as well. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560
   (1992) (“[A]n ‘injury in fact’ [is] an invasion of a legally protected interest
   which is [] concrete and particularized . . . .” (citations omitted)). And, even
   if we addressed the merits, it did not claim an infringement on a liberty
   interest, and—as demonstrated above—has no such property interest. See
   Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569 (1972) (“The
   requirements of procedural due process apply only to the deprivation of
   interests encompassed by the Fourteenth Amendment’s protection of liberty
   and property.”); cf. Brownback v. King, 141 S. Ct. 740, 750 n.8 (2021) (“In
   cases such as this one where a plaintiff fails to plausibly allege an element that
   is both a merit element of a claim and a jurisdictional element, the district
   court may dismiss the claim under Rule 12(b)(1) or Rule 12(b)(6). Or
   both.”). Furthermore, its members had the opportunity to be heard at public



                                           4
Case: 20-50155     Document: 00515994816           Page: 5   Date Filed: 08/24/2021




                                    No. 20-50155


   meetings prior to the removal of the monument. See Mathews v. Eldridge, 424
   U.S. 319, 333 (1976) (“The fundamental requirement of due process is the
   opportunity to be heard ‘at a meaningful time and in a meaningful manner.’”
   (citation omitted)).    Thus, the ASJ chapter’s failure to establish a
   particularized injury undermines both of its claims.
          AFFIRMED.




                                         5